34 A.3d 775 (2012)
208 N.J. 591
In the Matter of Robert Joseph JENEY, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-41 September Term 2011, 069642
Supreme Court of New Jersey.
January 25, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-278, concluding that ROBERT JOSEPH JENEY, JR., of SCOTCH PLAINS, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.15(a) (failure to safeguard property belonging to a client or a third party), and good cause appearing;
It is ORDERED that ROBERT JOSEPH JENEY, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.